SUMMARY ORDER
Plaintiff-Appellant John Hogan, pro se and incarcerated, appeals from the District Court’s interlocutory order denying his applications for a preliminary injunction. We assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.
As a matter of Article III standing, “in general, an appeal from the denial of a preliminary injunction is mooted by the occurrence of the action sought to be enjoined.” Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 509 (2d Cir.2005) (quotation marks omitted). Here, it is undisputed that Hogan sought to enjoin the defendants to transfer him out of Attica Correctional Facility, and that he has since been granted such a transfer. Aecording*390ly, this appeal is hereby DISMISSED as moot.